Bobbitt, Pittenger & Company, P.A. Certified Public Accountants September 19, 2007 To The Board of Directors and Stockholders Sun Energy Solar, Inc. Sarasota , Florida UREPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying balance sheets of Sun Energy Solar, Inc. (a development stage company) as of July 31, 2007 and 2006, and the related statements of operations, stockholders’ equity, and cash flows for the year ended July 31, 2007 and for the periods from inception (November 9, 2005) through July 31, 2006 and 2007.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Sun Energy Solar, Inc. (a development stage company) at July 31, 2007 and 2006, and the results of its operations and its cash flows for the year ended July 31, 2007 and for the periods from inception (November 9, 2005) through July 31, 2006 and 2007, in conformity with accounting principles generally accepted in the United States of America. Certified Public Accountants /s/ Bobbitt, Pittenger & Company, P.A. Certified Public Accountants Sarasota, Florida 1605 Main Street, Suite 1010Sarasota, FL34236Telephone: 941-366-4450FAX # 941-954-7508 1 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS July 31, July 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 3,457,729 $ 4,360,980 Prepaid expenses 21,725 43,254 Inventory 43,057 - Interest receivable - 16,693 TOTAL CURRENT ASSETS 3,522,511 4,420,927 Furniture and equipment, net 172,673 33,202 Other assets 53,988 - $ 3,749,172 $ 4,454,129 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ 895,978 $ 240,642 Related party payables 9,000 27,000 TOTAL CURRENT LIABILITIES 904,978 267,642 STOCKHOLDERS' EQUITY Common stock, $0.00005 par value; 1,500,000,000 shares authorized: 264,913,506 and 231,005,256 issued and outstanding at July 31, 2007 and 2006, respectively 13,241 11,550 Additional paid-in capital 8,786,946 5,404,337 Deficit accumulated during the development stage (5,955,993 ) (1,229,400 ) TOTAL STOCKHOLDERS' EQUITY 2,844,194 4,186,487 $ 3,749,172 $ 4,454,129 2 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS For the Period For the Period For the Year From Inception (November 9, 2005) From Inception (November 9, 2005) Ended To To July 31, 2007 July 31, 2006 July 31, 2007 Revenue: $ - $ - $ - Expenses: Selling, general and administrative 4,542,742 1,214,170 5,756,912 Research and development 374,331 57,751 432,082 Total expenses 4,917,073 1,271,921 6,188,994 Operating loss (4,917,073 ) (1,271,921 ) (6,188,994 ) Other income: Interest 190,480 42,521 233,001 Total other income 190,480 42,521 233,001 Loss before income tax benefit (4,726,593 ) (1,229,400 ) (5,955,993 ) Income tax benefit - - - Net loss $ (4,726,593 ) $ (1,229,400 ) $ (5,955,993 ) Loss per share: Basic $ (0.02 ) $ (0.01 ) $ (0.03 ) Diluted $ (0.02 ) $ (0.01 ) $ (0.03 ) Weighted average number of common shares outstanding: Basic 251,026,015 193,551,177 226,572,175 Diluted 251,026,015 193,551,177 226,572,175 3 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Balance at inception, November 9, 2005 $ Capital contributed by founders 177,525,000 8,876 58,985 67,861 Shares issued in private placement 44,979,626 2,249 4,495,714 4,497,963 Stock issued for services and compensation 8,500,630 425 849,638 850,063 Net loss (1,229,400 ) (1,229,400 ) Balance, July 31, 2006 231,005,256 11,550 5,404,337 (1,229,400 ) 4,186,487 Shares issued in private placement 7,950,660 393 788,148 788,541 Stock issued for services and compensation 25,957,590 1,298 2,594,461 2,595,759 Net loss (4,726,593 ) (4,726,593 ) Balance, July 31, 2007 264,913,506 $ 13,241 $ 8,786,946 $ (5,955,993 ) $ 2,844,194 4 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS For the Period For the Period From Inception From Inception For the Year (November 9, 2005) (November 9, 2005) Ended To To July 31, 2007 July 31, 2006 July 31, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (4,726,593 ) $ (1,229,400 ) $ (5,955,993 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 19,515 1,833 21,348 Stock issued for services and compensation 2,595,759 850,063 3,445,822 Changes in operating assets and liabilities: Prepaid expenses 21,529 (43,254 ) (21,725 ) Inventory (43,057 ) - (43,057 ) Interest receivable 16,693 (16,693 ) - Other assets (53,988 ) - (53,988 ) Accounts payable and accrued expenses 655,336 240,641 895,977 Related party payables (18,000 ) 27,000 9,000 Net cash used by operating activities (1,532,806 ) (169,810 ) (1,702,616 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of furniture and equipment (158,986 ) (35,034 ) (194,020 ) Net cash used in investing activities (158,986 ) (35,034 ) (194,020 ) CASH FLOWS FROM FINANCING ACTIVITIES: Equity contributed by private placement 788,541 4,497,963 5,286,504 Contributed capital - 67,861 67,861 Net cash provided by financing activities 788,541 4,565,824 5,354,365 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (903,251 ) 4,360,980 3,457,729 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 4,360,980 - - CASH AND CASH EQUIVALENTS, END OF YEAR $ 3,457,729 $ 4,360,980 $ 3,457,729 Cash paid for: Interest $ - $ - $ - Income taxes $ - $ - $ - Noncash operating and financing activities: Stock issued for services and compensation $ 2,595,759 $ 850,063 $ 3,445,822 5 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS FOR THE YEAR ENDED JULY 31, 2(NOVEMBER 9, 2005) THROUGH JULY 31, 2 NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES UOrganization, Nature, and Continuance of OperationsUT Sun Energy Solar, Inc. (“the Company”) was incorporated under the laws of the State of Delaware on November 9, 2005.The Company was organized for the purpose of developing solar related products and technologies.The Company was originally named Sologic, Inc. On April 25, 2006, the Company completed its name change from Sologic, Inc. to Sun Energy Solar, Inc. The Company is a development stage company. The Company is developing solar and non-solar powered substrates that permit sign-quality graphics to be run through printers with electric lighting embedded in the substrate. On December 21, 2005, the Company acquired the patent rights (patent applied for) to No. 60/617,263 titled Substrate with Light Display, applied for on September 2, 2005, from Sparx, Inc., a Florida corporation 100% owned by the Company’s Chief Executive Officer.Sparx, Inc. had acquired the patent rights from company officers who were the original inventors.As compensation under this agreement, the Company has granted Sparx, Inc., a royalty of 4.9% of gross revenues (see Note B). The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company is in the development stage of business and has experienced negative cash flows from operations to date and has accumulated losses of $5,955,993.To date the Company has funded operations through the issuance of common stock.Management’s plan is to continue raising funds through future equity or debt financings as needed until it achieves profitable operations.During the period from inception (November 9, 2005) through July 31, 2007, the Company completed a private placement of 52,930,286 shares for gross proceeds of $5,286,504.The ability of the Company to continue its operations as a going concern is dependent on continuing to raise sufficient new capital to fund its business and development activities and to fund ongoing losses, if needed, and ultimately on generating profitable operations. UAccounting Method The Company recognizes income and expenses on the accrual basis of accounting.The accompanying financial statements have been prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements and revenue and expenses during the reporting period.Actual results could differ from those estimates. 6 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Concentrations Financial instruments that potentially subject the Company to concentrations of credit risk consist of cash and cash equivalents.The Company maintains cash and cash equivalents in deposit accounts with one financial institution located in the United States.Deposit accounts exceed federally insured limits.Management does not believe the Company is exposed to significant risks on such accounts.Generally, these deposits may be redeemed upon demand and, therefore, bear minimal interest rate risk.At July 31, 2007, the Company had an uninsured cash and cash equivalent balance of approximately $3,371,000. Royalty Agreements The Company has entered into an agreement that requires the payment of royalties to Sparx, Inc. (See Note B), a company owned by the Chief Executive Officer and largest shareholder.The Company expenses royalties as product costs during the period in which the related revenues are recorded.As of July 31, 2007 and 2006, there were no royalties expensed under this agreement. Cash and Cash Equivalents For purposes of the statements of cash flows, the Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Furniture and Equipment Furniture and equipment are recorded at cost.Maintenance, repairs and other renewals are charged to expense when incurred.Major additions are capitalized, while minor additions, which do not extend the useful life of an asset, are charged to operations when incurred.When property and equipment are sold or otherwise disposed of, the related cost and accumulated depreciation is removed from the accounts, and any gain or loss is included in operations.Depreciation is calculated using the straight-line method, in amounts sufficient to relate the cost of depreciable assets to operations over their estimated useful lives, which range from three to seven years.Leasehold improvements are amortized using the straight-line method over the lives of the respective leases or the service lives of the improvements, whichever is shorter. Accounting for Long-Lived Assets In accordance with the provisions of Statement of Financial Accounting Standards (SFAS) No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, the Company’s policy is to evaluate whether there has been a permanent impairment in the value of long-lived assets, certain intangibles and goodwill.In evaluating for possible impairment, the Company uses an estimate of undiscounted cash flows.Factors considered in the valuation include current operating results, trends and anticipated undiscounted future cash flows.The Company has not recorded any impairment losses as of July 31, 2007 and 2006. 7 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Intangible Assets In accordance with SFAS No. 142, “Goodwill and Other Intangible Assets”, intangible assets with an indefinite useful life are not amortized. Intangible assets with a finite useful life are amortized using the straight-line method over the estimated useful life.All intangible assets are tested for impairment annually during the fourth quarter of the fiscal year.The Company had no intangible assets as of July 31, 2007 and 2006. UResearch and Development In accordance with SFAS No. 2, “Accounting for Research and Development Costs”, Research and Development ("R&D") expenses are charged to expense when incurred.R&D is performed internally, and the Company does not perform R&D for other entities.The Company has consulting arrangements which are typically based upon a fee paid monthly or quarterly.Samples are purchased that are used in testing, and are expensed when purchased.R&D costs also include salaries and related personnel expenses, direct materials, laboratory supplies, equipment expenses and administrative expenses that are allocated to R&D based upon personnel costs. Revenue Recognition In accordance with SEC Staff Accounting Bulletin 101, “Revenue Recognition”, as amended by Staff Accounting Bulletin 104, the Company recognizes revenue when the following conditions have been met: there is persuasive evidence an arrangement exists which includes a fixed price, there is reasonable assurance of collection, the services or products have been provided and delivered to the customer, no additional performance is required, and title and risk of loss has passed to the customer.For the year ended July 31, 2007 and for the period from inception (November 9, 2005) through July 31, 2006, no revenue has been recognized. Products may be placed on consignment to a limited number of resellers.Revenue for these consignment transactions will also be recognized as noted above. Shipping and Handling Costs Amounts charged to customers for shipping and handling of our products is recorded as product revenue.The related costs are recorded as cost of sales. Advertising Advertising costs, including direct response advertising costs, are charged to operations as incurred. There were no advertising costs charged to expense for the year ended July 31, 2007 and for the period from inception (November 9, 2005) through July 31, 2006. 8 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Stock Based Compensation For the period from inception (November 9, 2005) through July 31, 2006, the Company has adopted SFAS No. 123, “Accounting for Stock Based Compensation”.SFAS No. 123 allows the Company to adopt a fair value basis of accounting for stock options and other equity instruments or to continue to apply the existing accounting required by Accounting Principles Board (APB) Opinion No. 25, “Accounting for Stock Issued to Employees”.The Company has also adopted the disclosure provisions of SFAS No. 148, “Accounting for Stock Based Compensation - Transition and Disclosure”.This pronouncement requires prominent disclosures in both annual and interim financial statements about the method of accounting for stock based employee compensation and the effect of the method used on reporting results.Effective August1, 2006, the Company adopted the provisions of Statement of Financial Accounting Standards No.123 (revised 2004), “Share-Based Payment” (“SFAS 123R”) requiring that compensation cost relating to share-based payment transactions be recognized in the financial statements.The cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the employee’s requisite service period (generally the vesting period of the equity award).The Company adopted SFAS 123R using the modified prospective method and, accordingly, did not restate prior periods to reflect the fair value method of recognizing compensation cost.Under the modified prospective approach, SFAS 123R applies to new awards and to awards that were outstanding on August1, 2006 that are subsequently modified, repurchased or cancelled. ULegal Costs Related to Loss Contingencies The Company accrues legal costs expected to be incurred in connection with loss contingencies as they occur.As of July 31, 2007 and 2006, there were no loss contingencies expected. Income Taxes (Benefits) The Company utilizes the guidance provided by SFAS No. 109, “Accounting for Income Taxes”.Deferred tax assets and liabilities are determined based on the difference between the financial statement and tax basis of assets and liabilities as measured by the enacted tax rates that are expected to be in effect when these differences reverse.Valuation allowances are provided if necessary to reduce deferred tax assets to the amount expected to be realized. The Company has established a valuation allowance against the deferred tax asset due to uncertainties in its ability to generate sufficient taxable income in future periods to make realization of suchassets more likely than not.The Company has not recognized an income tax benefit for the operating losses generated during year ended July 31, 2007 and for the period from inception (November 9, 2005) through July 31, 2006. 9 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Income Taxes (Benefits) (Continued) At July 31, 2007, the Company had a net operating loss carryforward of approximately $5,950,000 that may be offset against future taxable income through 2026.The amount of the income tax benefit for the year ended July 31, 2007 and for the period from inception (November 9, 2005) through July 31, 2006, before the valuation allowance was applied, totaled approximately $1,775,000 and $460,000, respectively. Loss Per Share Loss per share is computed using the basic and diluted calculations on the statement of operations.Basic loss per share is calculated by dividing net loss available to common share stockholders by the weighted average number of shares of common stock outstanding for the period.Diluted loss per share is calculated by dividing net loss by the weighted average number of shares of common stock outstanding for the period, adjusted for the dilutive effect of common stock equivalents, using the treasury stock method.The total number of shares not included in the calculation as the effect is antidilutive is 500,000,000.The effects of the stock options are antidilutive at July 31, 2007 and 2006 and therefore are excluded from the fully diluted calculation. The reconciliation between the basic and fully diluted shares is as follows: For the period For the period from inception from inception For the year (November 9, (November 9, ended 2005) through 2005) through July 31, 2007 July 31, 2006 July 31, 2007 Numerator: Net loss $ (4,726,593 ) $ (1,229,400 ) $ (5,955,993 ) Denominator: Weighted average basic shares outstanding 251,026,015 193,551,177 226,572,175 Weighted average fully diluted shares outstanding 251,026,015 193,551,177 226,572,175 Net earnings per common share-basic and diluted $ (0.02 ) $ (0.01 ) $ (0.03 ) Inventory Inventory consists of LED lights, power film and batteries.Inventory is stated at the lower of cost or market.Cost is determined by the first-in, first-out (FIFO) method. 10 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Comprehensive Income The Company has adopted SFAS No. 130, “TReporting Comprehensive Income”T. The statement establishes standards for reporting and display of comprehensive income and its components in a full set of general-purpose financial statements.The statement requires all items that are required to be recognized under accounting standards as components of comprehensive income to be disclosed in the financial statements. Comprehensive income is defined as the change in equity during a period from transactions and other events from non-owner sources.The Company has no components of comprehensive income and, accordingly, net loss is equal to comprehensive loss for the year ended July 31, 2007 and for the period from inception (November 9, 2005) through July 31, 2006. Transfer of Financial Assets The Company has adopted SFAS No. 140, “TAccounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities”T.The statement provides accounting and reporting standards for transfers and servicing of financial assets and extinguishments of liabilities and provides consistent standards for distinguishing transfers of financial assets that are sales from transfers that are secured borrowings.The adoption of this standard did not have a material effect on results of operations or financial position. Fair Value of Financial Instruments The Company’s financial instruments, including cash and cash equivalents, accounts payable and accrued liabilities are carried at cost, which approximates their fair value, due to the relatively short maturity of these instruments. Patent Costs The costs of internally developing, maintaining, or restoring such intangibles that are not specifically identifiable, have indeterminate lives, or are inherent in a continuing business are charged to expense when incurred.Costs capitalized in association with patents totaled $47,008 for the year ended July 31, 2007.There were no costs capitalized during the period from inception (November 9, 2005) through July 31, 2006.Patent costs are included in other assets on the balance sheet. Options On December 21, 2005, 500,000,000 options were issued to the Company’s Chief Executive Officer for services, exercisable at a price of $.10 (see Note M).The stock options have a fifteen year life. Reclassifications Certain amounts for the period from inception (November 9, 2005) through July 31, 2006 have been reclassified in the comparative financial statements to be comparable to the presentation for the year ended July 31, 2007.These reclassifications had no effect on net loss. 11 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Accounting Changes and Error Corrections In May 2005, the Financial Accounting Standards Board ("FASB") issued Statement No. 154, “Accounting Changes and Error Corrections”.This Statement replaces APB Opinion No. 20, Accounting Changes, and FASB Statement No. 3, Reporting Accounting Changes in Interim Financial Statements, and changes the requirements for the accounting for, and reporting of, a change in accounting principle.This Statement applies to all voluntary changes in accounting principle.It also applies to changes required by an accounting pronouncement in the unusual instance that the pronouncement does not include specific transition provisions.When a pronouncement includes specific transition provisions, those provisions should be followed. SFAS 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005.Adoption of this Statement did not have any material impact on the financial statements. NOTE B - ACQUISITION OF PATENT RIGHTS FROM SPARX, INC. On December 21, 2005, the Company acquired certain patent rights (see Note A) from Sparx, Inc., a Florida corporation 100% owned by the Company’s Chief Executive Officer and largest shareholder.As compensation under this agreement, the Company has granted Sparx, Inc., a royalty of 4.9% of gross revenues. The Company entered into a change of control severance agreement with the Chief Executive Officer and largest shareholder on December 21, 2005.If any person, entity, or group acquires beneficial ownership of 20% or more of the Company, the Chief Executive Officer is granted voting rights on a number of common shares that would result in his having a voting majority of shares needed for any share-holder meeting. If there is a change of control of the Company, as defined within the agreement, the Chief Executive Officer will receive a cash payment equal to the value of his annual bonus for the performance period that includes the date the change in control occurred, disregarding any applicable vesting requirements; provided that such amount will be equal to the product of the target award percentage under the applicable annual incentive plan or program in effect immediately prior to the change in control times the base pay, but prorated to base payment only on the portion of the executive’s service that had elapsed during the applicable performance period through the change in control.Such payments are to be made within five business days after the change in control. If the Company fails to comply with any of the terms of the agreement, any related legal expenses will be paid by the Company, without respect to whether the Chief Executive Officer prevails.Reimbursement for relocation expenses on a basis consistent with the Company’s practices for senior executives, up to $50,000, shall be provided to the executive, if the executive is relocated at the request of the Company within five years of the termination date.For a period of twelve months following the termination date, the Company shall provide the executive with benefits substantially similar to those that the Chief Executive Officer was entitled to receive immediately prior to the termination date. NOTE C - INCOME TAXES The Company's net deferred tax asset as of July 31, 2007 and 2006 is as follows: 2007 2006 Deferred tax asset Net operating loss carryforward $ 2,235,000 $ 460,000 Valuation allowance (2,235,000 ) (460,000 ) Net deferred tax asset $ - $ - At July 31, 2007 the Company had a net operating loss carry forward of approximately $5,950,000 for federal and state income tax purposes.The carryforward, if not utilized to offset taxable income, will begin to expire in 2026.The change in valuation allowance for the year ended July 31, 2007 totaled $1,775,000. A reconciliation of provision (benefit) for income taxes to income taxes at statutory rate is as follows: For the period For the period from inception from inception For the year (November 9, (November 9, ended 2005) through 2005) through July 31, 2007 July 31, 2006 July 31, 2007 Federal income tax (benefit) at statutory rate $ (1,543,000 ) $ (400,000 ) $ (1,943,000 ) State taxes (benefit) (236,000 ) (62,000 ) (298,000 ) Other 4,000 2,000 6,000 Valuation allowance 1,775,000 460,000 2,235,000 Provision (benefit) for income taxes $ - $ - $ - NOTE D - FURNITURE AND EQUIPMENT, NET At July 31, 2007 and 2006, furniture and equipment consisted of the following: July 31, 2007 July 31, 2006 Computer equipment $ 153,638 $ 28,092 Furniture and fixtures 29,616 U6,943 Leasehold improvements 10,767 - 194,021 35,035 Less:accumulated depreciation (21,348 ) (1,833 ) Furniture and equipment $ 172,673 $ 33,202 12 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE D - FURNITURE AND EQUIPMENT, NET (CONTINUED) Total depreciation expense for the year ended July 31, 2007 and for the periods from inception (November 9, 2005) through July 31, 2006 and 2007 was $19,515, $1,833 and $21,348, respectively. NOTE E - STOCKHOLDERS' EQUITY UCommon Stock The authorized capital stock of the Company was initially established on November 15, 2005 as 700,000,000 shares of common stock having a $.0001 par value.In April, 2006 the board of directors and stockholders authorized an increase in the number of shares of common stock from 700,000,000 to 1,500,000,000.The par value of the shares was decreased from $.0001 to $.00005. The Company has issued 52,930,286 restricted shares of common stock for net proceeds of $5,286,504 through private placements with a number of local and regional investors. The Company has issued 500,000,000 stock options for compensation (see Note M).The options exercise price is $.10 and they have a fifteen year life. A summary of options to purchase shares of common stock as of July 31, 2007 and 2006 and changes during the year ended July 31, 2007 and for the period from inception (November 9, 2005) through July 31, 2006 is as follows: Balance at November 9, 2005 (inception) Numberof Shares Exercise Price Granted U500,000,000 $0.10 Balance at July 31, 2006 500,000,000 $0.10U Granted - Balance at July 31, 2007 500,000,000 $0.10 U NOTE F - RENTAL AND LEASE INFORMATION Operating Leases The Company leases office space/warehouse facilities in Sarasota, Florida under an operating lease.The lease term is for a period of three years and commenced on October 1, 2006.The base rent over the term is approximately $134,000.The company is responsible for all taxes, insurance and utility expenses associated with the leased property.Rental expense totaled $61,986 for the year ended July 31, 2007.Prior to October 2006, the Company leased office space/warehouse facilities in Sarasota, Florida under an operating lease with a company owned by two of the Company’s officers and shareholders.In October 2006, the Company terminated the lease. 13 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE G –
